Citation Nr: 0612619	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-36 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of left ankle injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to an increased rating for 
a left ankle disability. 


FINDING OF FACT

The medical evidence indicates that the residuals of a left 
ankle injury are not manifested by ankylosis of the ankle 
with plantar flexion between 30 and 40 degrees or 
dorsiflexion between zero and 10 degrees.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals of left 
ankle injury have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002);  38 C.F.R. §§ 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Codes 5270, 5271 (West 2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In accordance with Diagnostic Code 5271, a 20 percent rating 
for limitation of motion of the ankle is applicable if 
limitation of motion is marked.  The normal range of motion 
of the ankle is 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion. 38 C.F.R. § 4.71, Plate II (2005).  A 20 
percent rating is the highest rating available for limitation 
of motion of the ankle. A higher rating requires evidence 
showing that the ankle is ankylosed.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citations omitted).  Under Diagnostic Code 5270, 
a 30 percent disability rating may be assigned for ankylosis 
of the ankle in plantar flexion between 30 and 40 degrees or 
in dorsiflexion between zero and 10 degrees.

The veteran's service medical records indicate that he 
injured his left ankle during service in April and August 
1970.  His service medical records reflect a sprained left 
ankle manifested by swelling, tenderness, and mild deformity.  
After separation from service, he has received continued 
treatment for residuals of the left ankle injury in the form 
of physical therapy, cortisone shots, orthotics, and 
talocalcaneal fusion surgery in March 2002.

The veteran asserts that he is entitled to a 30 percent 
disability rating because his left ankle disability is now 
worse than originally rated.  In support of his claim, he 
relies upon his subjective complaints of constant pain, 
swelling, and lateral instability.  In June 2002, the veteran 
underwent a VA examination performed by a private physician 
contracted by the VA.  During the evaluation, the examiner 
noted slight swelling and tenderness of the medial and 
lateral malleoli of the left ankle.  The examination also 
reflected decreased range of motion in the left ankle, with 
dorsiflexion performed to 5 degrees with pain starting at 0 
degrees.  Plantar flexion was performed to 10 degrees with 
pain starting at 0 degrees.  Radiographs indicated fusion of 
the talocalcaneal joint space, but no ankylosis of the ankle.  

The evidence indicates that despite his complaints of 
increased pain, the veteran is able to perform dorsiflexion 
at 5 degrees and plantar flexion at 10 degrees.  However, 
there is no medical evidence of ankylosis of the veteran's 
left ankle. While the evidence clearly indicates that the 
veteran's left ankle disability is manifested by marked 
limitation of motion, he does not have ankylosis. Therefore,  
according to Diagnostic Code 5271, the 20 percent rating that 
has already been assigned is the highest rating available for 
limitation of motion of the ankle. Without ankylosis of the 
left ankle, the criteria for an increased disability rating 
under Diagnostic Code 5270 have not been met and the 
preponderance of the evidence is against a disability rating 
greater than 20 percent. 

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence 
shows that the veteran's left ankle disability is manifested 
by pain, limitation of motion, and lack of coordination.  The 
assigned 20 percent rating is based on limitation of motion 
of the left ankle.  Although Diagnostic Code 5271, under 
which the disability is rated, is based solely on limitation 
of motion; the maximum rating available under that diagnostic 
code has been assigned.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  For this reason, consideration of the veteran's 
functional limitations does not result in a higher rating.  

The Board must also consider whether an extraschedular rating 
may be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to designated VA officials for consideration of 
an extraschedular rating. Extraschedular ratings are limited 
to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application of the regular schedular rating standards. 

There is no evidence that the veteran's left ankle disability 
has resulted in frequent hospitalizations during the time 
period relevant to his March 2002 claim for an increased 
rating.  While the evidence does indicate that the veteran is 
unemployed, the evidence does not indicate that his service-
connected disability, without consideration of the 
disabilities that are not related to service, precludes him 
from securing and following substantially gainful employment 
or causes marked interference with employment.  In this 
regard the evidence suggests that the veteran cannot work due 
to bilateral pes planus, hypertension, and depression/anxiety 
disabilities.  The evidence does not establish that the 
veteran's left ankle condition interferes with employment 
beyond that contemplated by the evaluation assigned in the 
rating schedule. In the absence of evidence documenting 
exceptional or unusual circumstances, the veteran's service-
connected left ankle disability alone does not place him in a 
position different from other veterans with a 20 percent 
rating.  

The preponderance of the evidence is against the veteran's 
claim for a higher rating for residuals of left ankle injury, 
manifested by marked limitation of motion. Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
an increased rating in correspondence dated May 2002 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  Because an increased 
rating has been denied, any question as to the appropriate 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, his VA treatment records, records associated 
with his Social Security disability claim, and furnished him 
with a VA orthopedic evaluation in June 2002.    He has not 
indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 


ORDER

A disability rating in excess of 20 percent for residuals of 
left ankle injury is denied.  


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


